Title: To George Washington from Frederick Haldimand, 4 December 1783
From: Haldimand, Frederick
To: Washington, George


                        
                            Sir
                            Quebec 4th Decr 1783
                        
                        A few days ago I had the honor of your Excellency’s Letter of the 18th October last Covering a Schedule of
                            Sundry Papers which a Mr Campbell represents to have been taken from Him when He was made Prisoner by a Party of Indians
                            upon the Ohio and requesting that they may be restored to Him.
                        I take the earliest occasion to forward to your Excellency that Gentlemans Papers, exactly in the state they
                            were transmitted to me by Lieut. Col. de Puyster, a draft upon the Treasury of Virginia excepted for which he made
                            application when in confinement at Chambly and which was conveyed to him through the Channel of the Commanding officer of
                            that Post. I am happy in this and I shall be So upon all occasions to testify, my ready compliance with every act that can
                            tend to obliterate the unhappy discord which has made us distinct People and to persevere in the exercise of that humanity
                            and moderation I have uniformly observed throughout the contest notwithstanding the unworthy representations which have
                            been circulated to the Contrary and in which I find Mr Campbell has bore a part; whose Conduct (it may not be improper to
                            acquaint your Excellency) from the moment he found himself out of the power of the Indians to that in which he embarked
                            for Exchange was as ungrateful & indecent, and ill Suited to the His Situation and the public Character he at
                            first denied but after wards assumed as it is possible to conceive. I have the honor to be, Sir, Your Excellency’s most
                            obt. & most humble Serv’t

                        
                             Fredk Haldemand
                        
                    